The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      June 12, 2014

                                   No. 04-13-00530-CR

                                  Oscar David PARDO,
                                        Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011CR5260
                         Honorable Ron Rangel, Judge Presiding


                                     ORDER
      The Appellant’s Motion to Supplement Record is hereby GRANTED.



                                                 _________________________________
                                                 Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of June, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court